        Case 1:19-cv-00775-JRN Document 127 Filed 05/03/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION
DEBRA ROJAS                                §
                                           §     CIVIL NO:
vs.                                        §     AU:19-CV-00775-JRN
                                           §
TOLTECA ENTERPRISES, INC.,                 §
TRAVELERS CASUALTY AND SURETY              §
COMPANY OF AMERICA                         §

      ORDER CANCELLING FINAL PRETRIAL CONFERENCE
         IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for FINAL PRETRIAL CONFERENCE on Wednesday, June 02, 2021 at 11:00 AM is
hereby CANCELLED until further order of the court. The Final Pretrial Conference will be
reset closer to the Jury Trial.

       IT IS SO ORDERED this 3rd day of May, 2021.



                                           ______________________________
                                           JAMES R. NOWLIN
                                           SENIOR U.S. DISTRICT JUDGE
